DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 6-11, and 13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2016/0370916) in view of JP2008185692 (ADEKA CORP).

As to claims 1 and 10, Hashimoto discloses a method of manufacturing a substrate (Fig. 8, 10, (12) [0073, 0075] equipped with a wiring electrode (Figs. 8, 10, (115a, 115b)[0073, 0075] , the method comprising the steps of forming an opaque wiring electrode (Fig. 8, 115a)[0075]on a portion of at least one of first and second opposing sides of a transparent substrate (Fig. 8, (12)[0075]; applying a photosensitive composition, or conductive composition, (Fig. 8, 113a)[0075]on the first side of the transparent substrate and any other portions of existing light shielding layer (Fig. 8, (12)[0075]; and exposing and developing the photosensitive light-shielding composition (Fig. 8, (113a)[0009; 0081through the transparent substrate (Fig. 8, (113a)[0009; 0081] using the opaque wiring electrode (Fig. 8, (115a)[0081]) as a mask and developing so as to form a functional light shielding layer from remaining positive photosensitive composition (Fig. 8, 113a)[0075]) disposed on an opaque wiring electrode (Fig. 8, (115a)[0081]) disposed on the first side at any portions corresponding to the opaque wiring electrode (Fig. 8, (115a)[0081]), or light shielding layer (Fig. 8, (113a)[0009; 0081] on the first or second sides of the transparent substrate [0081].

However, the device of Hashimoto does not specifically disclose that the photosensitive light-shielding composition is a positive photosensitive light-shielding composition. 
ADEKA CORP discloses a positive photosensitive light-shielding composition [0003; 0105]. Therefore, it would have been obvious to one of ordinary skill in the art to have the positive-type photosensitive light-shielding composition, as taught by (ADEKA CORP), in the device of Hashimoto, to benefit from excellent light-shielding properties, that is, has a high OD value and can form a fine pattern with high accuracy[0006].

As to claims 3 and 11, further, Hashimoto, as anticipated by ADEKA CORP, discloses the positive photosensitive conductive composition (Fig. 8, 113a) and the opaque wiring electrode (Fig. 8, (115a)[0081]), or light shielding layer (Fig. 8, (113a)[0009; 0081], are applied, or formed, on the first side of the transparent electrode (Fig. 8, (12)[0075] is applied to an opaque wiring electrode formation surface (Fig. 8, 115a)[0075; 0081] of a transparent substrate (Fig. 8, (12)[0075, 0081] and the positive photosensitive composition (Fig. 8, 113a) is exposed from the second side of the transparent substrate [0081, 0114].

As to claims 6 and 13, further, Hashimoto, as anticipated by ADEKA CORP, discloses the positive photosensitive conductive composition (Fig. 8, (113a)[0075] is applied to the first side of the transparent substrate (Fig. 8, (12)[0075], the opaque wiring electrode (Fig. 8, (115a)[0081]), or light shielding layer (Fig. 8, (113a)[0009; 0081], is formed on the second side of the transparent substrate [0075, 0077], and the positive photosensitive composition (Fig. 8, 113a)[0075] is exposed from the second side of the transparent substrate [0075, 0077, 0081].

As to claim 7, further, Hashimoto, as anticipated by ADEKA CORP, discloses the opaque wiring electrodes are formed on both sides (Fig. 8, (115a, and 115b) of the transparent substrate (Fig. 8, (12)) and the positive photosensitive composition (Fig. 8, 113a)[0075] is exposed from the second side of the transparent substrate [0075, 0081].

As to claim 8, further, Hashimoto, as anticipated by ADEKA CORP. does not specifically disclose that the transmittance of the opaque wiring electrode at 365 nm is 20% or less. Examiner takes Official Notice that the transmittance of the opaque wiring electrode at 365 nm is 20% or less. It would have been obvious to one of ordinary skill in the art to have the transmittance of the opaque wiring electrode at 365 nm is 20% or less, in the device of Hashimoto and ADEKA CORP, because it is well known in the art of touch panels and semiconductor manufacturing, during manufacturing, or in a lab environment, to have the desired transmittance for the opaque wiring electrode to obtain the desired result. 

As to claims 9 and 15, further, Hashimoto, as anticipated by ADEKA CORP, does not specifically disclose the opaque wiring electrode contains a photopolymerization initiator and/or photolysis products of the photopolymerization initiator. Examiner takes Official Notice that the opaque wiring electrode contains a photopolymerization initiator and/or photolysis products of the photopolymerization initiator. It would have been obvious to one of ordinary skill in the art to have the opaque wiring electrode contains a photopolymerization initiator and/or photolysis products of the photopolymerization initiator, in the device of Hashimoto and ADEKA CORP, because it is well known in the art of touch panels and semiconductor manufacturing, during manufacturing, or in a lab environment, to have the photopolymerization initiator, or photolysis products of the photopolymerization initiator, to obtain the desired result, and to benefit from less energy consumption, reduced waste, higher productivity (fast cure) and lower reaction temperature.

As to claim 16, further, Hashimoto, as anticipated by ADEKA CORP, does not specifically disclose reflectance of the functional layer and/or the light shielding layer at 550 nm is 25% or less. Examiner takes Official Notice that reflectance of the functional layer and/or the light shielding layer at 550 nm is 25% or less. It would have been obvious to one of ordinary skill in the art to have the reflectance of the functional layer and/or the light shielding layer at 550 nm is 25% or less, in the device of Hashimoto and ADEKA CORP, because it is well known in the art of touch panels and semiconductor manufacturing, during manufacturing, or in a lab environment, to have the desired transmittance, for the functional layer and/or the light shielding layer, to obtain the desired result.

As to claim 17, further, Hashimoto, as anticipated by ADEKA CORP, discloses the line width of the wiring electrode is 1 to 10 micrometers [00-63](mess pattern).

As to claim 18, further, Hashimoto, as anticipated by ADEKA CORP, discloses the substrate equipped with a wiring electrode is a member for a touch panel (See Title and [0066]).

5.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2016/0370916) in view of JP2008185692 (ADEKA CORP, as applied to claim 10 above, and further in view of Kimura (US 2015/0338700).

As to claim 14, further, Hashimoto, as anticipated by ADEKA CORP, does not specifically disclose the light shielding layer includes a photocured product of a negative or positive photosensitive light-shielding composition containing a colorant.
Kimura discloses the light shielding layer (Fig. 11, (18)[0179]includes a photocured product of a negative or positive photosensitive light-shielding composition containing a colorant [0179]. It would have been obvious to one of ordinary skill in the art to have the colorant, as taught by Kimura, in the device of Hashimoto and ADEKA CORP, because it enhances detection accuracy of electro capacitive type touch sensing [0008, 0073].

Allowable Subject Matter
6.	Claims 4, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Claims 4, 5, and 12 are indicated as allowable since certain key features of the claimed invention are not taught, or fairly suggested by the prior art. In claim 4, “forming the opaque wiring electrode on at least one side of the transparent substrate includes a step of forming a first opaque wiring electrode on one side of the transparent substrate, a step of forming an insulating layer on the first opaque wiring electrode, and a step of forming a second opaque wiring electrode on the insulating layer, and the functional light shielding layer is formed at a portion corresponding to the first opaque wiring electrode and the second opaque wiring electrode.”. In claims 5, and 12, “forming an insulating layer on the opaque wiring electrode formation surface after the step of forming the functional layer at the portion corresponding to the opaque wiring electrode; forming a second opaque wiring electrode on the insulating layer; and applying a positive photosensitive composition to the opaque wiring electrode formation surface and exposing and developing the positive photosensitive composition from a side opposite to the opaque wiring electrode formation surface of the transparent substrate to form the functional layer at a portion corresponding to the second opaque wiring electrode”. The closest prior art of record, Hashimoto (US 2016/0370916) discloses the steps of forming an opaque wiring electrode (Fig. 8, 115a)[0075]on at least one side of a transparent substrate (Fig. 8, (12)[0075]; applying a photosensitive light-shielding composition (Fig. 8, 113a)[0075]on one side of the transparent substrate (Fig. 8, (12)[0075]; and exposing and developing the photosensitive light-shielding composition (Fig. 8, (113a)[0009; 0081] using the opaque wiring electrode (Fig. 8, (115a)[0081]as a mask to form a functional light shielding layer at a portion corresponding to the opaque wiring electrode [0081]. However, singularly or in combination with other prior art of record, and together with all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious.

8.	Claim 21 is allowed.
9.	The following is an examiner’s statement of reasons for allowance: New claim 21 has the same reasons for allowance of claim 4, but is written in independent form. Please, refer to reasons for indicating allowable subject matter of claim 4 above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
10.	Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
First, applicant argues that Hashimoto fails to disclose, or suggest, and fails to disclose any basis for a person of ordinary skill in the art to attempt exposing/developing the positive photosensitive composition through the transparent substrate while using the opaque wiring electrode (or light shielding layer) as a mask. 

Examiner disagrees because Hashimoto discloses exposing and developing the photosensitive light-shielding composition (Fig. 8, (113a)[0009; 0081through the transparent substrate (Fig. 8, (113a)[0009; 0081] using the opaque wiring electrode (Fig. 8, (115a)[0081]) as a mask and developing so as to form a functional light shielding layer from remaining positive photosensitive composition (Fig. 8, 113a)[0075]) disposed on an opaque wiring electrode (Fig. 8, (115a)[0081]) disposed on the first side at any portions corresponding to the opaque wiring electrode (Fig. 8, (115a)[0081]), or light shielding layer (Fig. 8, (113a)[0009; 0081] on the first or second sides of the transparent substrate [0081]. However, the device of Hashimoto does not specifically disclose that the photosensitive light-shielding composition is a positive photosensitive light-shielding composition. 
ADEKA CORP discloses a positive photosensitive light-shielding composition [0003; 0105]. Therefore, it would have been obvious to one of ordinary skill in the art to have the positive-type photosensitive light-shielding composition, as taught by (ADEKA CORP), in the device of Hashimoto, to benefit from excellent light-shielding properties, that is, has a high OD value and can form a fine pattern with high accuracy[0006].


Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692